Whether or not the holder acquired the note before maturity and was otherwise an innocent holder, the answer was to the effect that there was an express warranty that the machine was of good workmanship and material; that it was a new machine and reasonably suited for the purposes intended. There was no evidence as to what the express warranty was. The defendant testified: "I bought the machine on terms and conditions from the National Industries Inc. They were outlined to me by their agent. The machine did not prove up to *Page 71 
the claims and did not prove satisfactory and serviceable." The verdict was not authorized on the theory of breach of an implied warranty because the purchaser made one or more payments on the machine after he knew of its defective condition.